DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 13-19, 35, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
There is an error in the dependence of Claim 20 as there is only antecedence in Claim 13 and other claims reciting “first holding structure” and “second holding structure.  Claim 20 is considered withdrawn as directed to a non-elected specie recited in Claim 13, for example.  Claims 22-23 are considered withdrawn as properly dependent on Claim 20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 26-27, 31-34, 38-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,311,367 to Ohki et al. (hereinafter Ohki).
Regarding claims 1 and 26, Ohki discloses a tunable prism for deflecting light incident on the tunable prism in a variable fashion, wherein the tunable prism comprises:  a member (connecting members 2, material 3, support members 4, reinforcing members 6, Fig. 2) comprising a transparent and flexible first surface (support member 4 embodied as low density polyethylene, Fig. 2; col. 3, ln. 67-col. 4, ln. 5), a transparent and flexible second surface (the other support member 4 embodied as low density polyethylene, Fig. 2; col. 3, ln. 67-col. 4, ln. 5) that faces away from the first surface, and an optical medium (material 3, Fig. 2) arranged between the two surfaces, such that light incident on the first surface passes through the optical medium and exits the member via the second surface (Fig. 2), whereby the light is deflected by the member depending on an angle between the two surfaces (inherent to refractive materials, Fig. 2),  a rigid first optical element comprising a surface area connected to the first surface (plate 1 embodied as glass, Fig. 2), a rigid second optical element comprising a surface area connected to the second surface (the other plate 1 embodied as glass, Fig. 2),  an actuator system (drive means 8, Fig. 2) configured to tilt the first optical element and/or the second optical element to tune said angle (“A portion thereof is connected to the reinforcement member 6 to apply a drive force to the pair of parallel-plane plates through the reinforcement member 6. The left hand plane 1 is driven by drive means (not shown), which is positioned at a 90.degree. rotated position of the drive means 8 with respect to an optical axis. In the manner, the connecting member 2 is expanded and contracted to vary the apex angle of the variable apex angle prism formed by the pair of parallel plane plates”; col. 2ln. 42-55).
Regarding claim 2, Ohki discloses the member delimits a volume of the optical medium completely on all sides (Fig. 2).
Regarding claim 3, Ohki discloses the surface area of the first optical element is connected to a portion of the first surface (Fig. 2) such that the first surface comprises a free circumferential portion not covered by the surface area of the first optical element (portion of medium 3 within the member 2 is not covered by the plates 1, Fig. 2), and/or wherein the surface area of the second optical element is connected to a portion of the second surface such that the second surface comprises a free circumferential portion not covered by the surface area of the second optical element.
Regarding claims 4 and 38-44, Ohki discloses the member is a container (formed by support members 4 and connecting members 2, Fig. 2) filled with the optical medium (material 3, Fig. 2), wherein the container comprises a first transparent and elastically deformable membrane (a support member 4, Fig. 2) and a second transparent and elastically deformable membrane (another of the support members 4, Fig. 2), wherein the two membranes are connected via a circumferential lateral wall (connecting members 2, Fig. 2) of the container, and wherein the first membrane forms said first surface, and wherein the second membrane forms said second surface, wherein the optical medium is arranged between the first and the second membrane (Fig. 2).
Regarding claim 5, Ohki discloses the first membrane extends continuously under the first optical element and the second membrane extends continuously under the second optical element (Fig. 2).
Regarding claim 6, Ohki discloses the lateral wall is rigid or flexible (“the connecting member 2 is expanded and contracted to vary the apex angle of the variable apex angle prism formed by the pair of parallel plane plates”, Fig. 2).
Regarding claim 7, Ohki discloses the lateral wall is flexible and consists of the free circumferential portions (Fig. 2).
Regarding claim 8, Ohki discloses a diameter of the surface area of the first optical element is smaller than a diameter of a volume surrounded by the circumferential lateral wall (transparent disks 1 are narrower than material 3 extending into connecting members 2, Fig. 2); and/or wherein a diameter of the surface area of the second optical element is smaller than a diameter of a volume surrounded by the circumferential lateral wall.
Regarding claim 9, Ohki discloses the member is a container (formed by support members 4 and connecting members 2, Fig. 2) comprising a transparent and elastically deformable membrane (support members 4 are necessarily transparent for operability and embodied as low density polyethylene, Fig. 2; col. 3, ln. 67-col. 4, ln. 5) enclosing the optical medium, wherein the membrane forms said first surface and said second surface (Fig. 2).
Regarding claim 10, Ohki discloses the container comprises a first transparent and elastically deformable membrane and a second transparent and elastically deformable membrane (support members 4, Fig. 2), wherein the two membranes are connected to one another to enclose the optical medium (via connecting members 2, Fig. 2), wherein the first membrane forms said first surface and wherein the second membrane forms said second surface (Fig. 2).  The claim does not require direct physical contact between the recited membranes, and a person having ordinary skill in the art would understand the Ohki support members 4 to be connected indirectly via connecting members 2.
Regarding claim 11, Ohki discloses the optical medium is a transparent liquid or a transparent gel (“the material 3 may be liquid such as water, alcohol, glycol, silicon oil, or modified silicon oil, or an elastic material such as silicon rubber”; col. 2, ll. 65-68).
Regarding claim 12, Ohki discloses the member is one of: a transparent and flexible body (“the material 3 may be liquid such as water, alcohol, glycol, silicon oil, or modified silicon oil, or an elastic material such as silicon rubber”; col. 2, ll. 65-68), a transparent and flexible body formed out of a rubber, a transparent and flexible body formed out of a cured gel.  
Regarding claim 27, Ohki discloses the first rigid optical element is a rigid prism (transparent plates 1, Fig. 2).
Regarding claim 31, Ohki discloses the second rigid optical element is configured to be tilted to tune said angle (Fig. 2), and/or wherein the rigid first rigid optical element is configured to be tilted to tune said angle.  
Regarding claim 32, Ohki discloses the tunable prism comprises at least one actuator to tilt the rigid second optical element with respect to the rigid first optical element (“A portion thereof is connected to the reinforcement member 6 to apply a drive force to the pair of parallel-plane plates through the reinforcement member 6. The left hand plane 1 is driven by drive means (not shown), which is positioned at a 90.degree. rotated position of the drive means 8 with respect to an optical axis. In the manner, the connecting member 2 is expanded and contracted to vary the apex angle of the variable apex angle prism formed by the pair of parallel plane plates”, Fig. 2; col. 2ln. 42-55).  
Regarding claim 33, Ohki discloses for tilting the rigid second optical element, the at least one actuator is connected to an exterior side of the rigid second optical element which faces the rigid first optical element (“A portion thereof is connected to the reinforcement member 6 to apply a drive force to the pair of parallel-plane plates through the reinforcement member 6. The left hand plane 1 is driven by drive means (not shown), which is positioned at a 90.degree. rotated position of the drive means 8 with respect to an optical axis. In the manner, the connecting member 2 is expanded and contracted to vary the apex angle of the variable apex angle prism formed by the pair of parallel plane plates”, Fig. 2; col. 2ln. 42-55). Portions of element 6 and portions of plate 1 connected to actuated element 6 face and face away from the other plate 1 (Fig. 2).
  Regarding claim 34, Ohki discloses for tilting the rigid second optical element, the at least one actuator is connected to an exterior side of the rigid second optical element which faces away from the rigid first optical element (“A portion thereof is connected to the reinforcement member 6 to apply a drive force to the pair of parallel-plane plates through the reinforcement member 6. The left hand plane 1 is driven by drive means (not shown), which is positioned at a 90.degree. rotated position of the drive means 8 with respect to an optical axis. In the manner, the connecting member 2 is expanded and contracted to vary the apex angle of the variable apex angle prism formed by the pair of parallel plane plates”, Fig. 2; col. 2ln. 42-55).  Portions of element 6 and portions of plate 1 connected to actuated element 6 face and face away from the other plate 1 (Fig. 2).

Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,520,595 to Treuhart (hereinafter Treuhart).
Regarding claim 26, Ohki discloses tunable prism (Figs. 4-5) for deflecting light incident on the tunable prism in a variable fashion (Figs. 4-5), wherein the tunable prism comprises: a rigid first optical element (prism 505, Fig. 4-5) comprising a surface area (upper surface proximal to element 52, Fig. 4-5), a rigid second optical element (reflective wedge 55, Fig. 4-5) comprising a surface area (lower surface proximal to 52, Fig. 4-5), an optical medium (a liquid wedge angle head 52, Fig. 4-5) arranged between the two surfaces areas, such that light incident on the first rigid optical element passes the surface area of the rigid first optical element (transmission through surface 51 of prism 50, Fig. 4-5), the optical medium (transmission through liquid wedge 52, Fig. 4-5) and the surface area of the rigid second optical element (reflection from wedge 55, Fig. 4-5), whereby the light is deflected depending on an angle between the two surface areas (Fig. 4-5).
Regarding claim 27, Ohki discloses the first rigid optical element is a rigid prism (Figs. 4-5).
Regarding claim 28, Ohki discloses the rigid first optical element comprises an exterior surface that extends at an acute angle with respect to the surface area of the rigid first optical element, wherein the exterior surface is configured to receive light that is to be deflected by the tunable prism (Fig. 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 29-30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki as applied to Claim 1, and further in view of US PG Pub. 2022/0004018 to Kang et al. (hereinafter Kang).
Regarding claim 21, Ohki discloses the claimed invention as cited above though does not explicitly disclose: the tunable prism comprises a height in a first direction and a length in a second direction extending perpendicular to the first direction, wherein the two directions extend perpendicular to an optical axis of the tunable prism, and wherein the height is smaller than the length.
There are no specific disclosures of analogous dimensions in Ohki, though the claimed aspect ratio would have been understood by a person having ordinary skill in the art to be an obvious modification of the Ohki apparatus.  Ohki discloses the use of the actuated optical device in imaging applications.  It is old and well known that solid state imaging devices are often in rectangular arrangements such that the aspect ration of width and length is unequal.  It would have been obvious to a person having ordinary skill in the art to provide an aspect ratio resembling a rectangular image sensor in imaging applications for the purposes of physically incorporating the device into a compact housing having a particular form factor.  Further, optical devices in imaging application are known to maximize fields of view when miniaturizing and thus the form factors in cross section (relative to the optical axis) are similar for the purposes of removing unnecessarily narrows apertures. 
Kang discloses  the tunable prism comprises a height in a first direction and a length in a second direction extending perpendicular to the first direction, wherein the two directions extend perpendicular to an optical axis of the tunable prism, and wherein the height is smaller than the length (Figs. 5, 6, 7, 8). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed aspect ratio as taught by Kang with the system as disclosed by Ohki.  The motivation would have been to slimly provide a device form factor thickness ([0171]-[0172]).
Regarding claims 29-30, Ohki discloses the claimed invention as cited above though does not explicitly disclose shapes of edges of the rigid optical element.
Kang discloses a rectangular, oblong shape of the rigid optical element (Figs. 5, 6, 7, 8).
The specific shape of the claimed first rigid optical element would have been an obvious modification of the prior art devices as there are no unexpected results from changing the optical element shape as claimed.  As claimed, the optical elements edges may be taken to be perpendicular to the optical axis and therefore there is no impact on the optical effects of the system.  It would be a matter of design choice to shape the optics of the claimed shape for the purposes of accommodating other system elements in close proximity. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 36, Ohki discloses the claimed invention as cited above though does not explicitly disclose the respective actuator comprises a magnet and an opposing electrical coil to generate a Lorentz force when an electrical current is applied to the electrical coil.  
Kang discloses the respective actuator comprises a magnet and an opposing electrical coil to generate a Lorentz force when an electrical current is applied to the electrical coil (“the drive magnet DMa and the drive coil DCLa in the prism module 692a may constitute a first rotary actuator ACTa”; [0015],[0178]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an electromagnetic drive as taught by Kang with the system as disclosed by Ohki.  The motivation would have been to implement the optical image stabilization (OIS) for the prism based on the second rotation axis ([0028].



Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki as applied to Claim 1, and further in view of US PG Pub. 2013/0088637 to Duparre (hereinafter Duparre).
Regarding claims 24-25, Ohki discloses the claimed invention as cited above though does not explicitly disclose: a temperature sensor. 
Regarding claims 24-25, Duparre discloses the tunable prism comprises a temperature sensor adjacent the optical medium to measure the temperature of the optical medium (“the adaptive optical elements may be configured to counteract adverse effects due to changes of refractive index of the lens material with temperature and/or due to thermal expansion”;  [0088]) and for generating a desired optical deflection angle of the light passing the tunable optics, the tunable optic element is configured to determine an actual refractive index of the optical medium based on the measured temperature and to determine a reference value of said angle so that the desired optical deflection angle is achieved when said angle of the tunable optical element is tuned to the determined reference value ([0088]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a temperature sensor in an adaptive optical system as taught by Duparre with the system as disclosed by Ohki.  The motivation would have been to account for a temperature-induced volume and refractive index change of the adaptive optical body ([0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872